Citation Nr: 0203968	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  97-09 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for service-connected 
traumatic arthritis of the right wrist, currently rated as 10 
percent disabling.  

(The issues of entitlement to service connection for left 
ankle tendonitis and right knee disability will be the 
subject of a later decision).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of from April 1996 and October 2000 rating decisions 
by the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Pursuant to his request, the veteran 
was afforded a Board videoconference hearing in January 2002.  

The Board notes that in May 2001, the veteran withdrew from 
appellate status the issues of entitlement to service 
connection for psoriasis, malaria, hypertension, and ruptured 
eardrums, and entitlement to an increased evaluation of 
service-connected bilateral hearing loss. 

The Board is undertaking additional development of the issues 
of entitlement to service connection for left ankle 
tendonitis and for right knee disability pursuant to the 
authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development has been completed, the Board will provide notice 
of the development as required by Rule of Practice 903 (67 
Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
the response of the veteran and his representative, the Board 
will prepare a separate decision addressing these issues.



FINDING OF FACT

The veteran's service-connected traumatic arthritis of the 
right wrist is manifested by objective findings of severe 
post-traumatic osteoarthritis with marked limitation of 
motion, and exquisite pain on palpation of the anterior 
aspect of the right wrist, but without medical evidence of 
ankylosis.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for service-connected traumatic arthritis of the 
right wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.71a, Diagnostic Code 
5215 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA outpatient treatment 
records.  Significantly, no additional pertinent evidence has 
been identified by the veteran as relevant to the issue on 
appeal.  In a May 2001 letter, the RO informed the veteran of 
the enactment of the VCAA and explained the duty to assist.  
The RO also informed the veteran of what evidence was needed 
from him and where to send such information.  Under these 
circumstances, no further action is necessary to assist the 
veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation of his service-
connected right wrist disability.  The discussions in the 
rating decision and statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Additionally, the veteran 
was afforded a Board hearing in January 2002.  The Board 
therefore finds that the notice requirements of the new law 
have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Active duty service medical records document shrapnel wounds 
received during service to the face and arms following an 
explosion.  

Upon VA examination dated in September 1996, the veteran 
reported periodic pain in the right wrist and pain on sudden 
movement of the wrist.  It was noted the veteran took aspirin 
as needed.  Physical examination of the right wrist revealed 
dorsiflexion limited to 50 degrees and palmar flexion limited 
to 40 degrees with mild pain on motion.  Radiological 
examination revealed an old fracture of the carpal navicular 
with post-traumatic osteoarthritic changes and calcium 
pyrophosphate dihydrate deposition disease involving the 
lateral joint compartments of the right wrist.  

In a November 1999 rating action, the RO determined that 
service connection was warranted for traumatic arthritis of 
the right wrist, evaluated as 10 percent disabling, effective 
from September 18, 1995.  

Upon VA examination of the right wrist dated in May 2000, the 
veteran complained of constant right wrist pain that had 
progressively worsened.  The veteran's pain was noted as 
relieved with medication such as aspirin.  The pain was 
described as mild to moderate in intensity, sometimes lasting 
all day and sometimes coming and going.  The veteran also 
reported increased weakness and stiffness in his right hand, 
but no swelling, heat, or redness.  The veteran did report 
some mild instability in his right wrist with occasional 
giving way, but he denied any locking.  He also reported 
having increased fatigue and lack of endurance because of his 
right wrist condition.  It was noted that cold weather and 
activities such as typing and prolonged use made the right 
wrist pain worse.  The veteran denied using any wrist brace.  
It was noted that baby aspirin, glucosamine capsules, and 
chromium compound medication provided some pain relief.  The 
veteran reported missing three to four days of work in the 
last year because of his right wrist condition.  The examiner 
noted the veteran did not have any dislocation or subluxation 
in the wrist.  

Physical examination revealed some mild tenderness to deep 
palpation on the dorsal aspect and the palmar aspect of the 
right wrist.  There was no obvious swelling or effusion seen.  
There was no deformity seen in the wrist and no sensory 
deficit around the wrist area.  Right wrist dorsiflexion was 
limited to only 20 degrees with increased pain if trying to 
force the flexion.  Right wrist palmar flexion was limited to 
only 30 degrees with increased pain on forced flexion.  Right 
wrist ulnar deviation was noted as to 20 degrees with 
tenderness and discomfort.  Radial deviation was to about 5 
degrees.  The examiner noted there was some discomfort in the 
right wrist.  There was no muscle atrophy or muscle wasting 
seen in the right hand and strength was noted as 5/5.  There 
were no sensory deficits in the right hand and the veteran 
had good peripheral pulses and capillary peripheral filling.  
The examiner noted that radiological examination showed 
apparent post-traumatic changes with apparent severe 
osteoarthritic changes involving the navicular, lunate and 
greater multangular.  The examiner noted these findings were 
all probably on a post-traumatic basis.  A diagnosis of 
recurrent and symptomatic traumatic osteoarthritis of the 
right wrist with secondary limitation of motion was noted.  

Upon VA examination of the wrist dated in May 2001, the 
examiner noted that the veteran's claims folder had been 
reviewed.  The veteran reported experiencing constant pain in 
the right wrist for the last five to six years.  The pain was 
described as very, very severe at times.  It was noted the 
veteran was taking Tylenol extra strength and Motrin for his 
pain.  He also used an analgesic ointment.  It was noted that 
he sometimes got minimal relief of the pain with these 
medications and at other times he got no relief at all.  
Physical examination revealed right wrist extension limited 
to 30 degrees and palmar flexion limited to 20 degrees.  
Ulnar deviation was limited to 10 degrees and radial 
deviation was limited to 5 degrees.  Pain in the right wrist 
began at 35 degrees of extension and at 25 degrees palmar 
flexion.  The examiner noted that on acute flare-ups, there 
was probably 50 percent less range of motion in the right 
wrist; however, he could not give exact degrees because it 
was not feasible at that time.  The examiner noted there was 
no ankylosis involving the right wrist.  The examiner did 
note exquisite pain on palpation involving the anterior 
aspect of the right wrist.  Radiological examination 
demonstrated no interval change seen with severe post-
traumatic osteoarthritis involving the navicular lunate and 
greater multi-angular bones of the right wrist.  A diagnosis 
of severe traumatic osteoarthritis involving the right wrist 
with marked limitation of motion, status post acute sprain 
and stress fracture in 1970, was noted.  

At his January 2002 Board hearing, the veteran testified that 
he was in pain most of the time and ibuprofen and aspirin 
really didn't help much.  He stated that he was unable to 
play sports with his sons or grip a football in his job as a 
middle school football coach.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  See 38 C.F.R. § 4.40.  The provisions 
of 38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as at least minimally 
compensable.  See 38 C.F.R. §§ 4.45 and 4.59.

The Board notes that 38 C.F.R. § 4.71a, Diagnostic Code 5010 
applies to traumatic arthritis and provides that such is 
evaluated based upon limitation of motion of the affected 
part, like degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

Thus, the veteran's service-connected right wrist disability 
is currently evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5215, which contemplates 
limitation of motion of the wrist and provides for a 10 
percent evaluation for palmar flexion limited in line with 
forearm (minor and major) and a 10 percent evaluation for 
dorsiflexion less than 15 degrees (minor and major).  

The medical evidence of record demonstrates severe post-
traumatic arthritis of the right wrist with marked limitation 
of motion.  However, a 10 percent evaluation is the highest 
disability rating contemplated by Diagnostic Code 5215.  
Thus, there is no basis for the assignment of an evaluation 
in excess of 10 percent under those criteria.  The Board 
recognizes that an evaluation in excess of 10 percent may be 
awarded pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5214, 
which contemplates ankylosis of the wrist.  However, the May 
2001 VA examiner specifically noted that there was no 
ankylosis involving the right wrist at the present time.  
That finding is consistent with the May 2000 VA examination 
report which notes no findings of ankylosis of the right 
wrist.  Thus, consideration of 38 C.F.R. § 4.71a, Diagnostic 
Code 5214 is not warranted.  No other Diagnostic Code appears 
to be applicable to the right wrist disability in this case.  

The Board also recognizes that the Court has also held that 
when a diagnostic code provides for compensation based solely 
upon limitation of motion, the question of whether pain and 
functional loss are additionally disabling under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The veteran's service-connected right wrist 
disability is rated pursuant to Diagnostic Code 5215, which 
is based solely upon limitation of motion.  However, where 
the veteran is already receiving the maximum schedular rating 
provided under the applicable diagnostic code, an additional 
rating for functional loss due to pain is not warranted.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Finally, the Board notes that the percentage ratings under 
the Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  In the present case, 
there is no evidence the veteran's right wrist disability 
results in marked interference with employment or frequent 
periods of hospitalization.  In the absence of such factors 
showing that application of the regular rating schedule 
standards has been rendered impractical, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

